Lawrence, Judge:
The proper dutiable value of certain analytical balances imported from Switzerland is the subject of the above-enumerated appeals for a reappraisement.
It has been stipulated and agreed by the parties hereto that at the time of exportation of the involved Mettler analytical balances, type 200A4N, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, Switzerland, in the usual wholesale quantities and in the ordinary course of trade, for home consumption at 1,248 Swiss francs each, plus 80 Swiss francs each for packing. It was further stipulated and agreed that there was no higher export value for such or similar merchandise at the time of exportation.
The parties also agreed that the merchandise and issues herein are the same in all material respects as the merchandise and issues in United States v. Fisher Scientific Co.; Fisher Scientific Co. v. United States, 44 C. C. P. A. (Customs) 122, C. A. D. 648, the record in which case has been incorporated herein.
Upon the foregoing agreed facts and the record before the court, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis of value for the Mettler analytical balances, type 200A4N, in issue, and that said value is 1,248 Swiss francs each, plus 80 Swiss francs each for packing. As to all other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.